IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,197-01


EX PARTE MICHAEL LEE DUEITT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2001-10-5702
IN THE 24TH DISTRICT COURT FROM CALHOUN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital
murder and sentenced to life imprisonment. 
	On January 28, 2009, this Court remanded this application to the trial court for findings of
fact and conclusions of law.  On April 27, 2009, the trial court made findings of fact and conclusions
of law that were based on an affidavit from trial counsel.  The trial court recommended that relief
be denied.
	This Court adopts all of the trial court's findings and conclusions except finding number five. 
Based on the trial court's findings of fact and conclusions of law as well as this Court's independent
review of the entire record, we deny relief.


Filed: June 3, 2009
Do not publish